492




      OFFICE OFTHE    AlTORNEY     QENERALOFTEXAS
                          AUSTIN




Eonorable Barrin B. Brown, Jr.
Crfmtnal Df6tri6t Attorn6y
rort worth, -X66

Dear Sir1




                                         '6 CiTfi Bt6tUt66.

      the   r0u.0

                                      ue Ohri6tlaa Churah bar
                                         1OOat.d in D61166.
                                         nduead to $80,000,
                                        mllew tai6 ind6bt6d-
                                      not4 and deed Or t+rU6t.
                                   t-her or not ruoh renew61
                                   he 6t6mps a6 prorlded fn
                                   tates In order to be en-

                      of raid Artfole 904%    reads   66   follow6r
                  66 hcw63.aotherwf6e proridsd there
     is hereby 16vled and 6666866d 6 tax of nn (log)
     oente on each One Hundred (@.00.00) Dollar6 or
     ismotion thereof, oter tiu tirat ¶%IOHundred
     ($aOO.Oo) Doll6r6, 06 all Mt66 6nd obligation6
     6ecur64 by chattel nortgw6   deed 0r tl'U6t,236-
     chanto*8 11611oontraot ve&r*6    lien oondition-
     61 salbe oontrabt and All ftutmamm'or~a riellar
Honorable Marvin H. Brown, Jr., Wge    I!


    nature which are rii64 or reoorded fn ths or-
    floe or the County Clerk under the Regl6tra-
    tion maws or t.hieState; provided that no tax
    shall be levied on laatrzents asouring an
    amount 0r Two riundred($200.00) Dollere,        or
    lass.    After  the  erreotive  date  0r thl6  AOt,
    except as hereinafter provided,       no 6uoh lnstru-
    mut Shall be riled or reoorded by any County
    Clerk in this state until there ha6 been af-
    fixed to such inatrumnt staapa in aooordaaoe
    with the ~SOV:SiCRS     or this seotion;   providing
    rurther that stoulO the instrument filed in the
    ori      0r the County Clerk be 6eourlty 0r an
    obligation that has property pledged as 6eaurlty
    in a State or State6 other than Texas, the tax
    shall be based upon the reasonable oash value
    of all property pledged In’ Teu8 ln the propor-
    tlo&that eald Oroptrty ,ln Texas bear6 to the
    total value of the property 6,eouringthe obliga-
    tlong and, providing further that, exoept a6 to
    renewals OT eXt.6n6iOq6of accrued intere8t, $hr
    provisions 0r this aeotion shall not apply tb
    inatrumnta given In renewal or extensions 0r
    inatrumnts theretOfore #tamped under the pro-
    vlslons of this Aot or the one amended hereby,
    and ehall not apply to fnatrurnsntsgiven in the
    refunding or existing bond6 or obllgaffon6 where
    the preceding instruaent ot aecurltp wa6 6t6mped
    in aocordanot    with this Act or the one amended
    hereby; provided furthor that the tax levied in
    this Aot shall apply to only one iimmaIuent, the
    one or the greatest drnoainatlon, where aereral
    iI26trtUtientS are cOnteqOranOoU8ly executed to
    secure   one obligation; and provided further that
    when onoe @tamped as provided herein, an inlsrrtru-
    ment say be recorded in any number oi OOUItie6
    in thle State without again bein, 80 atamped. This
    6eCtiOfIshnll    cot apply t0 ia6trUEietlt6,   Mte6, Ol!
    other obl?gati.ons    taken by or on behalf of the
    Gnited States or of the State of Texas, or any
    oorporate agsnoy or instrumentality of the United
    Stetss, or or th4 State or Texas In oarrging out
    a gov6rnmntal FurpoeQ 66 erpreelredin any Aot
    0r the congreek or the United states or or the
    jeglslature or the state or Texas, nor 8h:cil,l      th'e
    provieions    or this section apply to oblfgatlofus
    or lnstrumnte 6eoured by Urn6 on orope and tarn
                                                                       494

     EfonorableEsrvln H. BrowR, or., Page 3


          or agrioulturel produots, or to llveetook or
          farm lmpler;ente,or an ebetraot or judgment.
               "If the amount secured by an Inetru&ent
          16 not expressed therein, or Ii azy part 0r
          the security 4esc.ibe4 In any 6uoh Instrument
          appears to be looated without the State of Tex-
          as, the Oouaty Clera shall require proof by
          written afildaYit6 or such raOt6 as nap be 04;
          oeesary to deter&I4  the amount of the tax due.*
                The first T6xa6 statute    lerring 6u0h a tax beoeme
     erreotlve OL Ootobor 30, 1936, and the above .quotedArtiole
     7047e I6 an amendmen,tt0 aR4 6Up4r6edes said OrigInal Act.
     we assum   that  the dead or trust given by the Eate(soolIaAve-
     nue Ohrlstian Churoh lo 1930 wa6 recorded promptly and oon-
     6equently ha6 nevsr been etamged under tha~provlelons of the
     Statute.   You will note that the Aot provIde6.,thatexoept
     a6 provided therein, no such lnetrurcentshall be tiled wfth-
     out being steeped    In aooordanoe with the provision6 0r the
     A6t.   Yixoeptloneera made as to renewals ot,lnstrUments there-
     totore stamped Under the provlalons     of the Act or the one
     a&ended thereby. Howevqr, no exoeptlon le Ipea4a8 to renew-
     al6 or extenalcns 0r Inetr~nts which had been reooraed wlth-
 '..
 3r  out  being etamped.
                In oup opinion !?o.O-1052,'ue expre66ed the view
     that a deed or tru8t given in renewal or another whloh had
     been exeoutea and t1le4 prior to the erreotlre dete of the
     orI&al    hot was required to be 6temped. The Aot also oon-
     taf56 Oertain other exCeptiO~6, iaoluding obligation6 or in-
     etrument6 scoured by liens on crops and farm or egrIoultur6l
'J,; produot6,  Uvestock    arid ram  implement6 and abetreots 0r
     judgment. aIrIce    laetruaento or the kin4 which you mention
     are not found among the exceptSons, th8y are expressly re-
     quired to be stamped, and your question 16 thererore enawered
     in the arrlrmetive; thbt 16, the renewal deed or trust in
     qU46tiOR met be fithuipsa10 order to be rooordeb.

                                              Yours very truly
                                        ATTGRWEY OXH"RAL OF TEXAS